DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ After final submission, filed on 01/28/2022, following AFCP 2.0 amendment, 12/07/2021, in response to claims 1-4, 7-14, and 20-27 rejection from the final office action (10/07/2021), by amending claims 1, 3, and 23 and cancelling claim 2, both the amendment on 01/28/2022 and 12/07/2021 are entered and will be addressed below.
	Allowable Subject Matter
Claims 1, 3-4, 7-14, 20, and 22-28 are allowed.

The following is an examiner’s statement of reasons for allowance: 

	The cited prior art US 20110293835 teaches thickness profile in coating ([0042]) by both mask and substrate rotating ([0044], last sentence). However, this does not specifically teach the mask and substrate rotating as a unit. US 20040214449 ([0075]) and US 20140004641 ([0115]) that teaches rotating substrate and mask together, however, none of these references is for gradient coating (“one-dimensional varying optical filter”). Along with cited prior arts, US 6045671, 20040231595, 6087274, 20130186335, 20060057240, 20110293835, and 20020176097, does not fairly teach the limitations of: “a rotation mechanism that includes a shaft, wherein the rotation 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KEATH T CHEN/Primary Examiner, Art Unit 1716